Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The amended claim set filed 11/02/2022 is acknowledged. Claims 1-2, 6-13, 17-19, and 22 are currently pending. Of those, Claims 1, 9-12, and 22 are amended, no claims are new and no claims are withdrawn. Claims 3-5, 14-16, 20-21, and 23-24 are cancelled.
Claims 1-2, 6-13, 17-19 and 22 will be examined on the merits herein.
Response to Arguments
Applicant’s arguments (hereafter Remarks) and amended claims, specification, and abstract, filed 11/02/2022, are acknowledged.
Objection(s) Withdrawn
The objections to the specification are withdrawn in view of the applicant’s amendments to the abstract and specification.
Rejection(s) Withdrawn
Claims 3-5, 14-16, 20-21, and 23-24 are cancelled, rendering all rejections associated with these claims moot. All 112 rejections, laid out on pg. 3-11 of the Non-Final Office Action mailed 08/03/2022 (hereafter NFOA), are withdrawn in view of the claim amendments. The 102 rejections as being anticipated by Singh et al. and Jayes et al., laid out on NFOA pg. 12 and 14 respectively, are withdrawn in view of the claim amendments. The nonstatutory double patenting rejection over case 16/506,435, laid out on NFOA pg. 19-20, is withdrawn because this case has been abandoned and is no longer co-pending.
Rejection(s) Maintained
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-10, 12-13 and 17-19 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leppert et al. (hereafter Leppert; US-20140271612-A1).
This rejection is maintained for the reasons laid out in the NFOA on pg. 13, except as follows:
Regarding amended Claim 1, Leppert discloses a method for treating uterine fibroids comprising administering via injection or insertion into the uterine fibroid a composition comprising collagenase (Abstract). Specifically, Leppert teaches that their invention can reduce the size of a uterine fibroid: “A therapeutic effect includes but is not limited to a shrinkage or reduction in the size of one or more uterine fibroids…” [0058]. Leppert discloses that “the present invention is injected into a patient” [0066]. Leppert teaches the preferred composition uses C. histolyticum collagenase [0053], and preferably contains a 1:1 mass ratio of collagenase I to collagenase II [0050].
Regarding amended Claim 9, the claim recites an outcome of the method of Claim 1. Although Leppert does not explicitly teach this outcome of their method, the method taught by Leppert is identical to the method of Claim 1, and an identical method would be expected to have an identical outcome. Therefore, Leppert  inherently teaches the claimed outcome. The rejection of this claim could be overcome by instead reciting an additional step of measuring the expression of proliferating cell nuclear antigen (PCNA).
Regarding amended Claim 10, the claim recites an outcome of the method of Claim 1. Although Leppert does not explicitly teach this outcome of their method, the method taught by Leppert is identical to the method of Claim 1, and an identical method would be expected to have an identical outcome. Therefore, Leppert  inherently teaches the claimed outcome. The rejection of this claim could be overcome by instead reciting an additional step of measuring autophagic cell death and/or LC3B expression levels.
Regarding amended Claim 12, the support for limitations shared with Claim 1 are laid out above. Leppert discloses that their method can reduce the symptoms of uterine fibroids in addition to treating the fibroids themselves: “This specification describes embodiments of an invention for treatment to reduce the symptoms of uterine fibroids…” [0035, emphasis added]. Furthermore, Leppert teaches that their invention can treat pain: “A therapeutic effect includes but is not limited to... reduction in symptoms such as pain, hemorrhage and the like” [0058].
	The applicant argues that Leppert does not disclose reducing the size of a uterine fibroid in a patient or reducing pain associated with uterine fibroids (Remarks pg. 8). This argument has been fully considered but is found unpersuasive. The examiner has noted above where these features are taught by Leppert.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-8, 12-13, 17-19, and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Leppert in view of Murji et al. (2017; hereafter Murji).
	The teachings of Leppert with regard to amended Claim 12 are laid out above. The full 103 rejection of these claims is laid out in the NFOA on pg. 15-16. Briefly, Leppert does not teach the use of the McGill Pain Scale, as required by Claim 22. Murji teaches the use of the McGill Pain Scale to assess the efficacy of another uterine fibroid treatment. It would have been obvious to use this objective, well-known pain scale in order to quantify the level of symptom improvement and compare the efficacy across different treatments.
The applicant argues Murji is completely silent regarding the treatment of uterine fibroids with collagenase and Leppert does not disclose reducing the size of a uterine fibroid in a patient or reducing pain associated with uterine fibroids (Remarks pg. 8). This argument has been fully considered but is found unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, it would be obvious to combine the teachings of the two references in order to reach the claimed invention, as summarized above and laid out in the prior NFOA.
Double Patenting
With regard to all double patenting rejections, laid out in NFOA pg. 18-23, the applicant argues that the amended claims are directed to methods for reducing the size of a uterine fibroid in a patient and methods for reducing pain associated with a uterine fibroid in a patient. There is no reason to believe that a person of ordinary skill in the art would have found the pending claims to have been obvious in view of the claims of the cited references (Remarks pg. 9). This argument has been fully considered but is found unpersuasive. The difference in the claim preamble of “A method for the treatment of uterine fibroids in a patient…” (as in the cited references) in comparison to “A method for reducing the size of a uterine fibroid in a patient…” (as in the instant claims) is insufficient to render the instant methods nonobvious; a person of ordinary skill in the art would conclude that the invention defined in the claim at issue would have been an obvious variation of the invention defined in a claim in the patent or application. See MPEP 804 (II)(B)(2).
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). See also MPEP 2111.02(II).
In both the instant claims and the cited patents or applications, the preambles limit the method to use in a population of uterine fibroid patients. However, the recited outcome from the instant claims (reducing the size of the fibroid) does not limit the patient population or affect any method steps. All steps of the instant method are obvious in view of the claims of the cited references, and therefore, the claim itself is obvious in view of the claims of the cited references.

Claims 1-2, 6-7 remain rejected and Claims 9-10 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 22 of U.S. Patent No. 10, 369,110 in view of Yu et al. (US- 20160000890-A1).
This rejection is maintained for the reasons laid out in the NFOA, except as follows: 
Instant Claim 1 differs from ‘110 Claim 1 by having a different preamble (see the analysis of this feature in the response to applicant’s arguments above) and by requiring “collagenase I and collagenase II in a 1:1 mass ratio.” ‘110 Claim 2 teaches a mixture of collagenase I and collagenase II, but ‘110 does not teach a specific mass ratio.
Yu et al. teaches the use of a mixture of collagenase I and collagenase II, most preferably in a 1:1 mixture [0006] and also teaches that a mixture of these collagenases is approved as a prescription medicine in the USA and EU and is under clinical and pre-clinical investigation for treating uterine fibroids [0003].
It would have been obvious for one skilled in the art at the time of filing to use the mass ratio taught by Yu in the method of ‘110. It is clear that in order to reduce to practice the collagenase mixture of ‘110 some ratio must be chosen. One skilled in the art would have been motivated to use the 1:1 ratio taught by Yu et al. because that ratio is highly preferred by Yu et al. and because said collagenase mixture is being investigated for treating uterine fibroids.
Instant Claims 9-10 recite outcomes of the method of instant Claim 1. Although ‘110 does not explicitly teach this outcome of their method, the ‘110 method renders obvious the method of instant Claim 1, and an identical method would be expected to have an identical outcome. Therefore, the reference implicitly renders obvious the claimed outcome.
Claims 1-2 remain provisionally rejected and Claims 9-10 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/064,126 in view of Yu et al. (US- 20160000890-A1). This is a provisional nonstatutory double patenting rejection.
This rejection is maintained for the reasons laid out in the NFOA, except as follows: Instant Claim 1 differs from ‘126 Claim 1 by having a different preamble (see the analysis of this feature in the response to applicant’s arguments above) and by requiring “collagenase I and collagenase II in a 1:1 mass ratio.” In contrast, ‘126 Claim 1 teaches “collagenase I and collagenase II in an optimized fixed mass ratio,” but ‘126 does not teach a specific mass ratio. As laid out in the rejection of ‘110 above, Yu renders obvious using a 1:1 mass ratio for the collagenase mixture in the context of a uterine fibroid treatment. Instant Claims 9-10 recite outcomes of the method of instant Claim 1. As laid out in the rejection of ‘110 above, because the method of instant Claim 1 is obvious over this reference, these claimed outcomes are implicitly rendered obvious.
Claims 1-2 and 6-8 remain provisionally rejected and Claims 9-10 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5 and 11-17 of copending Application No. 17/222,222 in view of Yu et al. (US- 20160000890-A1). This is a provisional nonstatutory double patenting rejection.
This rejection is maintained for the reasons laid out in the NFOA, except as follows: Instant Claim 1 differs from ‘222 Claims 1 and 17 by having a different preamble (see the analysis of this feature in the response to applicant’s arguments above) and by requiring “collagenase I and collagenase II in a 1:1 mass ratio.” ‘222 Claims 3 and 13 teach a mixture of collagenase I and collagenase II, but ‘222 does not teach a specific mass ratio. As laid out in the rejection of ‘110 above, Yu renders obvious using a 1:1 mass ratio for the collagenase mixture in the context of a uterine fibroid treatment. Instant Claims 9-10 recite outcomes of the method of instant Claim 1. As laid out in the rejection of ‘110 above, because the method of instant Claim 1 is obvious over this reference, these claimed outcomes are implicitly rendered obvious.
Claims 1-2 remain provisionally rejected and Claims 9-10 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 16-19 of copending Application No. 17/083,650 in view of Yu et al. (US- 20160000890-A1).  This is a provisional nonstatutory double patenting rejection.
This rejection is maintained for the reasons laid out in the NFOA, except as follows: Instant Claim 1 differs from ‘650 Claims 18-19 by having a different preamble (see the analysis of this feature in the response to applicant’s arguments above) and by requiring “collagenase I and collagenase II in a 1:1 mass ratio.” ‘650 Claim 17 teaches a mixture of collagenase I and collagenase II, but ‘650 does not teach a specific mass ratio. As laid out in the rejection of ‘110 above, Yu renders obvious using a 1:1 mass ratio for the collagenase mixture in the context of a uterine fibroid treatment. Instant Claims 9-10 recite outcomes of the method of instant Claim 1. As laid out in the rejection of ‘110 above, because the method of instant Claim 1 is obvious over this reference, these claimed outcomes are implicitly rendered obvious.

New Rejection(s)
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	The data presented in the specification shows an increase in LC3B in collagenase-treated fibroids [0298-0300, Figure 35]. However, this data does not appear to demonstrate the claimed increase in autophagic cell death. 
A search of the prior art at the time of filing reveals that “autophagy often accompanies cell death, but autophagy-dependent cell death is highly contextual” (Denton and Kumar, published online 12/19/2018; pg. 605, “Facts”) and “the concept of cell death dependent entirely on autophagy has remained somewhat controversial” (Denton; pg. 606 “Autophagy in cell death”). Furthermore, to the extent that autophagy is involved in cell death, the art recognizes multiple different physiological processes that may be involved (Denton; pg. 607 Figure 1). Specifically with regard to the role of autophagy in cancer cells, while the analysis of the LC3B-II form in treated cells is common, “it is now widely accepted that an increase in LC3B-II form could be the consequence of an induction of the autophagy flux, as well as a block in the autophagosome-lysosome fusion” (Peixoto et al., published 12/17/2019; Abstract). Although Peixoto et al. was published after the effective filing date, the references it reviews were almost universally published prior to the effective filing date; therefore, this reference may be used to summarize the state of the art at the time of filing. 
It appears to the examiner that the data presented in the specification does not exclude the alternate hypothesis that autophagy-dependent cell death is not occurring, but that instead, autophagic flux is induced within the fibroid (perhaps due to degradation of the extracellular matrix material by the collagenase). It appears that this alternate hypothesis would be supported by the observation that TUNEL staining did not show an increase in apoptosis in any treated sample (see [000242] and Figure 9). For these reasons, the examiner feels that one skilled in the art at the time of filing would not have thought the applicant demonstrated possession of an invention where the claimed treatment results in increased autophagic cell death. Both Claims 10 and 11 are rejected because they recite this feature.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ali et al. (published online 2018) studied the uterine fibroid therapy described in Murji (ulipristal acetate (UPA)) in combination with vitamin D3. Ali et al. found that the treatment both decreased PCNA levels and induced apoptosis (see Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/               Examiner, Art Unit 1645  

/GARY B NICKOL/               Supervisory Patent Examiner, Art Unit 1645